998 So. 2d 648 (2008)
DISTRICT SCHOOL BOARD OF PASCO COUNTY, Appellant,
v.
STATE BOARD OF EDUCATION, Appellee.
No. 1D08-0363.
District Court of Appeal of Florida, First District.
December 2, 2008.
*649 Ronald G. Meyer, Jennifer Blohm, and Janeia R. Daniels of Meyer and Brooks, P.A., Tallahassee; and Dennis J. Alfonso of McClain, Alfonso, Meeker & Dun, Stuart, for Appellant.
Deborah K. Kearney, General Counsel, Florida Department of Education, Tallahassee; and Bill McCollum, Attorney General, and Timothy Osterhaus, Deputy Solicitor General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The District School Board of Pasco County challenges the constitutionality of section 1002.335, Florida Statutes (2006), alleging it violates article IX of the Florida Constitution. We hold section 1002.335 is facially unconstitutional. See Duval County Sch. Bd. v. State Bd. of Educ., 1D07-6041, 998 So. 2d 641, 2008 WL 5055659 (Fla. 1st DCA Dec. 2, 2008).
BROWNING, C.J., BARFIELD, and KAHN, JJ., concur.